Citation Nr: 0631118	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-18 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to an evaluation in excess 
of 10 percent for tinnitus.

The Board noted in June 2005 that a temporary stay was 
imposed in processing the veteran's claim for entitlement to 
compensation for tinnitus.  Based on recent resolution of 
ongoing litigation, the stay is now lifted.

The veteran previously was represented by Richard LaPointe, 
Esq.  In August 2005, the Board received a letter noting that 
Mr. LaPointe was no longer representing the veteran and 
requesting that the power of attorney be canceled.  The 
veteran has not selected another representative.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally granted service connection for tinnitus in 
June 2000, assigning a 10 percent evaluation effective June 
7, 1999.  In November 2002, the veteran filed a claim for 
entitlement to a total disability rating based on individual 
unemployability, which, in effect, included an increased 
rating claim for service-connected tinnitus.  The RO denied 
the claim in April 2003.  In an August 2004 Supplemental 
Statement of the Case, the RO noted that the VA rating 
schedule did not provide for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-1999 and pre-
June 13, 2003 versions of Diagnostic Code (DC) 6260 required 
the assignment of dual ratings for bilateral tinnitus.  See 
Smith v. Nicholson, 19 Vet. App. 63, 78 (2005).  VA appealed 
this decision to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) and stayed the adjudication of 
tinnitus rating cases affected by the Smith decision.  On 
June 19, 2006, the Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and DC 6260, limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


